Citation Nr: 1342818	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  09-25 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a pulmonary disability, to include chronic obstructive pulmonary disease (COPD) with asthmatic component.  

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran did not render any active service in the Armed Forces of the United States; however, he has rendered both active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as a member of the Texas Army National Guard between September 1965 and September 1971.  His status as a Veteran comes from service-connected disabilities incurred as a consequence of injuries sustained while in ACDUTRA status.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas

The Veteran appeared at a Travel Board hearing in September 2013.  A transcript is associated with the claims file.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

The issues of entitlement to service connection for a pulmonary disability, a back disability, and a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the last final decision of record, which denied service connection for a pulmonary disorder including COPD, relates specifically to an unestablished fact necessary to substantiate the claim; it raises a reasonable possibility of substantiating the claim.  

2.  The evidence of record indicates that the Veteran's current degenerative joint disease of the left knee is causally related to an injury sustained while on ACDUTRA status with the Texas Army National Guard.  


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for a pulmonary disorder, to include COPD with asthmatic components, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  Service connection for a left knee disability is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for a pulmonary disorder.  The claim on the merits requires additional development, which is addressed in the remand below.  Further, the claim for entitlement to service connection for a left knee disorder is granted in the below decision.  Therefore, no further development with respect to VA's duty to notify and assist is needed with respect to the aspect of the appeal decided herein.



Veteran Status/Applicability of Legal Presumptions

A "Veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

Certain legal presumptions, to include those applicable for the award of service connection on a presumptive basis for certain conditions (e.g. arthritis), are not available to those claimants who have only performed ACDUTRA/INACDUTRA service.  That is, as the Veteran has only ACDUTRA/INACDUTRA service, he is not entitled to the application of those presumptions which would only be afforded to those who have otherwise achieved "Veteran" status (i.e. by having rendered active service).  See McManaway v. West, 13 Vet. App. 60, 67 (1999); Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).  

New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's initial claim for a pulmonary disorder was denied in a December 2003 rating decision on the basis of there being no nexus between current pulmonary disability and an injury sustained in an ACDUTRA or INACDUTRA period (or, with respect to ACDUTRA, to a disease contracted therein).  The Veteran did not appeal this decision, and it became final within a year of notification to him.  

The RO, in adjudicating the claim to reopen, handled the petition as an initial claim for service connection, and did not afford the Veteran notice as to how to substantiate a previously denied claim for service connection.  Essentially, the RO, in doing this, reopened and adjudicated the claim on the merits.  This action notwithstanding, the Board must make its own determination as to reopening before addressing a claim on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In the current case, as noted, the Veteran was denied service connection in 2003 on the basis of there being no nexus between current pulmonary pathology and ACDUTRA/INACDUTRA, to include noted bronchitis during a period of ACDUTRA in 1967.  Subsequent to this, however, the Veteran was afforded a "fee basis" examination by a private physician in connection with his claim to reopen.  This report of examination, dated in April 2007, was rather confusing in the ultimate conclusion; however, it was specifically noted at that time that the Veteran's symptoms of "acute bronchitis" noted in service "would indeed be similar" to those of current, chronic bronchitis.  This examiner then contradicted himself, and stated that the Veteran "does not relate any history consistent with chronic symptoms."  Despite this confusing analysis, the positing of the notion that current pulmonary symptoms "would indeed be similar" to those experienced in service does, at the very least, raise the possibility of a nexus between a current pulmonary diagnosis and symptoms which, potentially, could represent a disease first diagnosed during a period of ACDUTRA.  

This evidence is new, in that it was not of record at the time of the final denial, and it is material, in that it relates to an unestablished fact necessary to substantiate the underlying claim for service connection.  Accordingly, the claim is reopened.  See 38 C.F.R. § 3.156.  

Service Connection-Left Knee

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With respect to ACDUTRA, the Veteran's current disability must be related to a disease or injury incurred or aggravated in the line of duty, and with respect to INACDUTRA, the current disability must be from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

The Veteran asserts that he has a current left knee disability which had causal onset during a period of ACDUTRA service with the Texas Army National Guard.  Specifically, he asserts that while detailed with the active Army to conduct Basic Combat Training (Basic) and Advanced Individual Training (AIT), he injured his knees in April 1967 and eventually developed arthritis in the joints.  He is currently in receipt of service-connected compensation benefits for the right knee, and that joint has required total replacement.  

VA clinical records from approximately 2004 to the present document that the Veteran has had treatment for knee complaints bilaterally, and a VA examination of November 2011 assessed the Veteran, based on radiographic evidence, as having degenerative joint disease in the left knee.  Thus, there is a current disability present for which service connection could be granted.  

The available service treatment records do include a consultation for an unspecified "knee" injury, which apparently required dressing of an open wound, occurring in April 1967.  It was not specified as to if the right or left knee were treated individually or, alternatively, if the knee problems were bilateral and treated together.  It was, at the time of the injury, noted that the Veteran's "socks" were "cleaned and dressed" to aid in recovery.  In taking this evidence in a way most favorable to the Veteran, the Board notes that the usage of the plural tense for "socks" is indicative of affliction to both lower extremities.  Thus, it must be assumed that both the right and left knee were treated at this time, and that there was a bilateral knee injury during this period of ACDUTRA.  The Veteran and his spouse have reported that there has been pain in the left knee joint since experiencing the injury.  

In the aforementioned 2011 VA examination, the examiner was asked to opine as to the alleged etiology of bilateral knee disabilities.  In the associated report, the examiner concluded that it was at least as likely as not that the Veteran's claimed bilateral knee disabilities were related to service.  For a rationale, the examiner noted that there was only the one consultation for knee pain in service; however, there have been consistent reports of pain in the knees since discharge with no other post-ACDUTRA/INACDUTRA injury.   The examiner noted that the now-service-connected right knee disability required total knee replacement; however, it was specifically mentioned that consultation with medical providers continued for both "knees."  

Essentially, the VA examiner offered her opinion linking current disablement to the 1967 ACDUTRA injury for both knees, and the RO extrapolated a positive opinion solely for the more severe right knee disorder.  There is nothing in the VA opinion to suggest that the examiner was limiting her positive assessment solely to the right knee, and while the left knee is not as disabled as the right, the examiner concluded that a "bilateral knee disability" was related to the ACDUTRA event.  The examiner's conclusion is well-rationalized, is consistent with the lay testimony regarding continual pain, and is uncontroverted by any other evidence of record.  As this is the case, the Board can conclude that current degenerative joint disease in the left knee was at least as likely as not caused by a 1967 ACDUTRA injury to the bilateral knees.  Accordingly, the claim is granted.   


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a pulmonary disability, to include COPD with an asthmatic component is reopened; to that extent only, the claim is granted.  

Entitlement to service connection for a left knee disability is granted.  


REMAND

Outstanding Records

At the outset, the Board must note that the entirety of the Veteran's service, performed from 1965 to 1971, was done in ACDUTRA/INACDUTRA status with the Texas Army National Guard.  The Veteran did have a detailed period of ACDUTRA with the active Army between April 1967 and August 1967, and only these records are currently in the claims file.  As this represents only a very small portion of the Veteran's ACDUTRA service, it is suggested that there are outstanding records held with the National Guard which have yet to be obtained.  Service in ACDUTRA/INACDUTRA status is federal service, even though the respective State National Guard Bureaus oversee the training.  Thus, the lack of service treatment records from the entire period of rendered ACDUTRA/INACDUTRA between 1965 and 1971 means that there are outstanding federal records which have yet to be associated with the claims file.  As federal records, regardless of their physical location in the claims file, are deemed to constructively be part of the record, efforts must be made with the appropriate service department agency (i.e. Adjutant General of Texas or other appropriate agency) to secure outstanding service treatment records prior to any adjudication of the remaining issues on appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992)

Following the obtaining of any additional service treatment records, the Board notes 
that additional evidentiary development is required in this case.  

Pulmonary Disability

With respect to the lungs, the Board notes that the Veteran did have a complaint of bronchitis while in ACDUTRA status in May 1967.  He spent three days in the hospital at Ft. Bliss, Texas with this condition and was restricted from performing physical training following his discharge.  In April 2007, in an addendum report authored following a "fee basis" examination, it was noted that the symptoms of acute bronchitis "would indeed be similar" to symptoms associated with COPD with an asthmatic component (the Veteran's current diagnosis).  As mentioned in the decision to reopen the current claim, it was then rather confusingly noted that the Veteran "does not relate any history consistent with chronic symptoms during that acute episode."  That is, the clinician stated that the Veteran's in-service symptoms were similar to current COPD with an asthmatic component, and then, somewhat bizarrely, stated that the ACDUTRA symptoms were not consistent with the current disorder.   Clarification on this is needed before an adjudication can occur, and thus it is directed that a new, comprehensive pulmonary examination addressing the etiology of any current pulmonary disability, inclusive of COPD with an asthmatic component, be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Back

With respect to the back disorder, it is undisputed that the Veteran experiences, to some degree, congenital scoliosis in the thoracic spine.  Such a fact was assessed both in the 2007 "fee basis" and later in a 2011 VA orthopedic examination.  There is, however, also documentation in both of these examination reports of additional, acquired pathology in the thoracolumbar spine.  Specifically, radiographic imaging studies have confirmed the presence of spondylosis, degenerative disc disease, and degenerative joint disease in the spine.  These conditions are not within the meaning of a "congenital defect" for VA purposes, and are capable of service connection.  

The April 2007 "fee basis" addendum opinion noted that "the degenerative changes in the thoracic spine are a summation of degeneration over the years of the patient's life and military service may have caused or exacerbated this condition" (emphasis added).  This opinion is not well-rationalized and is equivocal (in the sense that it is rather speculative and fails to address the correct evidentiary standard).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Nonetheless, at the very least, it raises the possibility of a nexus between current degenerative changes in the thoracolumbar spine and traumas to the back as a result of ACDUTRA/INACDUTRA service. 

The November 2011 VA examination report, simply, noted that scoliosis was confirmed by radiographic study during ACDUTRA in 1967 and that it "clearly and unmistakably pre-existed service."  With respect to the degenerative changes, the examiner noted that the Veteran's civilian work as a heavy equipment mechanic contributed to the "wear and tear" on the back.  No mention was made of traumas to the back done during National Guard service (Veteran served as a vehicle mechanic on ACDUTRA/INACDUTRA, and has also alleged being near concussive gun firing as an artilleryman).  Further, the Veteran has alleged that his service-connected knee condition has caused, or aggravated beyond the natural course of the disease process, current disablement in the thoracolumbar spine.  This contention was also not addressed by any examiner.  Accordingly, the Board must also conclude that this examination is inadequate to resolve the issue on appeal.  Id.  

As the 2007 opinion has raised the possibility of a nexus between an ACDUTRA/INACDUTRA trauma (i.e. injury) and acquired back pathology which has not been fully addressed, and as there has been no opinion addressing the raised secondary theory of entitlement (which, with the grant of service connection for the left knee, would now include a contention of a relationship to both knees), further development is required before an adjudication can occur on this issue.  Accordingly, a new, comprehensive VA examination addressing the etiology of the Veteran's thoracolumbar spine condition must be afforded.  See McLendon at 79.  

Hearing Loss Disability

With respect to the claimed hearing loss disability, it is noted that this issue was not properly developed by the RO following the initiation of the appeal.  Indeed, the Veteran was denied service connection for a hearing loss disability in an April 2007 rating action, and a timely notice of disagreement was filed.  A statement of the case was issued; however, the Veteran's substantive appeal was rather vague when submitted to the RO.  Indeed, the Veteran did not indicate that he wished to appeal "all issues" on the statement of the case, and simply made arguments attesting to his belief that all records were not considered in the RO's adjudication of the claim.  Following the submission of additional evidence, a supplemental statement of the case identified the issues on appeal as entitlement to service connection for a back disability, a pulmonary disability, and a right knee disability.

In the hearing before the undersigned, the Veteran stated that it was his intent to appeal hearing loss as well as a left knee disability, and the right knee and left knee disabilities are now service-connected.  The Board, in taking testimony on hearing loss, accepted that issue as having been properly perfected, and it is before the Board at this time. 

Essentially, the Veteran contends that he developed a bilateral hearing loss disability as a result of noise trauma incurred during ACDUTRA and INACDUTRA periods.  There is no current evidence of a diagnosed hearing loss disability for VA purposes; however, the Veteran reports experiencing hearing acuity problems since his exposure to loud artillery fire and heavy equipment in the National Guard (something on which he, as a layperson, is competent to address).  He has stated at his hearing with the undersigned that he has been recommended for hearing aids to help with this problem.  

As noted above, the service treatment records currently available are rather limited, and the only personnel records are associated with the Veteran's enlistment in the National Guard and his one period of ACDUTRA between April and August 1967.  The Veteran has stated that while he initially served in an armored cavalry unit, he was later assigned to artillery duties in his ACDUTRA/INACDUTRA service, and that such duties regularly exposed him to noise traumas from the firing of 155mm howitzers.  At present, this service is not documented, although the Veteran's reports of initial service in armored cavalry are confirmed.  Attempts should be made to secure additional service personnel records which would show artillery service.  Regardless of if records are returned, the Board notes that service as a vehicle mechanic in an armored cavalry unit is, itself, an occupation which would include noise exposure during ACDUTRA/INACDUTRA periods.  Thus, given that there are current hearing loss symptoms and some level of noise exposure in ACDUTRA/INACDUTRA service, it is asked that a comprehensive VA audiological examination be afforded addressing both the nature and etiology of any currently present bilateral hearing loss disability.  See McLendon at 79.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, secure any and all outstanding service treatment and personnel records from the Veteran's ACDUTRA and INACDUTRA service with the Texas Army National Guard from September 1965 to September 1971.  Should no records be found after an exhaustive search, so annotate the record.  

2.  Schedule the Veteran for comprehensive VA pulmonary, orthopedic, and audiological examinations.  In this regard, the respective examiners are asked: 

a) Is it as least as likely as not (50 percent probability or greater) that the Veteran's current COPD with asthmatic component had causal origins with symptoms of acute bronchitis noted during an ACDUTRA period of April 1967. 

b) Is it as least as likely as not (50 percent probability or greater) that the Veteran's acquired orthopedic disablement of the thoracolumbar spine (i.e. not the congenital scoliosis), to include spondylosis and degenerative disc and joint disease, had causal origins with repeated traumas to the low back associated with work as a vehicle mechanic and/or artilleryman during ACDUTRA/INACDUTRA periods between 1965 and 1971.  Alternatively, it is asked if it is at least as likely as not that the Veteran's service-connected bilateral knee disabilities caused, or aggravated beyond the natural progression of the disease process, any current thoracolumbar spine disorder.  

c) Is it at least as likely as not (50 percent probability or greater) that the Veteran experiences a hearing loss disability for VA purposes, and if so, is it at least as likely as not that such a disability is causally related to any repeated acoustic noise trauma experienced during a period of ACDUTRA/INACDUTRA.  

Rationales must accompany all conclusions reached in the narrative portion of the examination reports.  The respective examiners are reminded that the mere lack of documentation in ACDUTRA/INACDUTRA is not, in itself, a sufficient reason for which to base an opinion.  

3.  Following the directed development, the RO must conduct a de novo review of the claims for service connection on the merits.  Should the claims be denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


